           Case 2:14-cr-00294-MCE-EFB Document 79 Filed 07/07/20 Page 1 of 4

   Alin D. Cintean, SBN 240160
 1 Certified Criminal Law Specialist

 2 California State Bar,
   Board of Legal Specialization
 3 Law Office of Alin D. Cintean, APC
   555 Capitol Mall, Suite 755
 4 Sacramento, CA 95814
   (916) 441-3500 Phone
 5 (916) 414-3700 Fax

 6 Alin@CinteanLaw.com

 7
     ATTORNEY FOR CHRIS GARCIA
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                         CASE NO. 2:14-CR-00294-MCE
12
                                 Plaintiff,            STIPULATION REGARDING USE OF
13                                                     VIDEOCONFERENCING DURING ADMIT/DENY
                           v.                          HEARING; ORDER
14
     CHRIS GARCIA,                                     DATE: July 9, 2020
15                                                     TIME: 10:00 a.m.
                                 Defendant.            COURT: Hon. Morrison C. England, Jr.
16

17                                             BACKGROUND
18          The defendant is scheduled to for an admit/deny hearing on July 9th, 2020 at 10AM before the
19 Hon. Morrison C. England, Jr.

20          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act
21 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

22 District Judges to authorize supervised release revocation proceedings by video teleconferencing, or

23 telephone conferencing if video teleconferencing is not reasonably available.

24          On March 29, 2020, the Judicial Conference of the United States made the findings required by
25 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

26 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

27 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

28 functioning of the federal courts generally.”

      STIPULATION REGARDING HEARING                    1
30
           Case 2:14-cr-00294-MCE-EFB Document 79 Filed 07/07/20 Page 2 of 4


 1          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

 2 General Order 614 have been satisfied in this case. They request that the Court enter an order making

 3 the specific findings required by the CARES Act and General Order 614. Specifically, for the reasons

 4 further set forth below, the parties agree that:

 5          1)      The admit/deny hearing in this case cannot be further delayed without serious harm to the

 6 interest of justice, given the public health restrictions on physical contact and court closures existing in

 7 the Eastern District of California; and

 8          2)      The defendant waives his physical presence at the hearing and consents to remote hearing

 9 by videoconference and counsel joins in that waiver.
10                                                STIPULATION

11          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

12 through defendant’s counsel of record, hereby stipulate as follows:

13          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

14 to exist in California on March 4, 2020.

15          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

16 National Emergency in response to the COVID-19 pandemic.

17          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

18 other public health authorities have suggested the public avoid social gatherings in groups of more than

19 10 people and practice physical distancing (within about six feet) between individuals to potentially

20 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

21 and no vaccine currently exists.

22          4.      These social distancing guidelines – which are essential to combatting the virus – are

23 generally not compatible with holding in-person court hearings.

24          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

25 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

26 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

27 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

28 commence before May 1, 2020.

      STIPULATION REGARDING HEARING                       2
30
            Case 2:14-cr-00294-MCE-EFB Document 79 Filed 07/07/20 Page 3 of 4


 1          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

 2 in the Eastern District of California to the public. It further authorized assigned district court judges to

 3 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

 4 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

 5 pandemic.

 6          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

 7 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

 8 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

 9 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the
10 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

11 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

12 district judges; two of those positions are currently vacant and without nominations). The report further

13 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

14 guidance regarding gatherings of individuals.

15          8.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

16 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

17          9.      Given these facts, it is essential that Judges in this District resolve as many matters as

18 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

19 hearings now, this District will be in a better position to work through the backlog of criminal and civil

20 matters once in-person hearings resume.

21          10.     The admit/deny hearing in this case accordingly cannot be further delayed without

22 serious harm to the interests of justice. If the Court were to delay this hearing until it can be held in-

23 person, it would only add to the enormous backlog of criminal and civil matters facing this Court, and

24 every Judge in this District, when normal operations resume.

25          11.     Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

26 teleconference. Counsel joins in this consent.

27          12.     On June 29, 2020 General order 620 issues, authorizing videoconferencing for all events

28 listed in Section 15002(b) of the CARES Act.

       STIPULATION REGARDING HEARING                      3
30
           Case 2:14-cr-00294-MCE-EFB Document 79 Filed 07/07/20 Page 4 of 4


 1          IT IS SO STIPULATED.

 2
      Dated: July 2, 2020                                     MCGREGOR W. SCOTT
 3                                                            United States Attorney
 4
                                                              /s/ AARON PENNEKAMP
 5                                                            AARON PENNEKAMP
                                                              Assistant United States Attorney
 6

 7
      Dated: July 2, 2020                                     /s/ ALIN CINTEAN
 8                                                            ALIN CINTEAN
 9                                                            Counsel for Defendant
                                                              CHRIS GARCIA
10

11

12
                                                      ORDER
13
            1.      The Court adopts the findings above.
14
            2.      Further, the Court specifically finds that:
15
                    a)      The admit/deny hearing in this case cannot be further delayed without serious
16
            harm to the interest of justice;
17
                    b)      The defendant has waived his physical presence at the hearing and consents to
18
            remote hearing by videoconference; and
19
            3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
20
     of the CARES Act, General Order 614 and General Order 620, the admit/deny hearing in this case will
21
     be conducted by videoconference.
22
            IT IS SO ORDERED.
23
     Dated: July 7, 2020
24

25

26

27

28

      STIPULATION REGARDING HEARING                       4
30
